HUTCHESON, Circuit Judge
(dissenting in part).
I concur in the result, the reversal and remand of the cause.
I concur, too, in the ruling that the statements of Hodge and Brinson were properly excluded.
I dissent from the ruling that it was error to exclude Mrs. Yarbrough’s testimony as to what her husband said to her at the time he delivered the policy to her.
I think it clear that the main fact at issue in this cause is the payment vel non of the premium. What the husband said to his wife when he exhibited the policy to her is in no way connected with that main fact as res geste of it, but is self serving hearsay, of the most damaging and inadmissible kind.